Title: To Thomas Jefferson from Lucas Gibbes and Alexander S. Glass, 8 July 1793
From: Gibbs, Lucas,Glass, Alexander S.
To: Jefferson, Thomas



Philadelphia 8th: July 1793.

Lucas Gibbs and A: S: Glass In part Owners of the Cargo of the Sloop Betsy lately Captured by a French Privatier called Citizen Genet, Captn. Johannes and brought into Baltimore; as well for themselves as on behalf of the owners of the Said Sloop and of the Residue of the Cargo beg to declare and Show that Houseman & Mashiler & Mason & Hordman of the Island St: Bartholomew Subjects to the King of Sweden are the true and real Owners of the Said Sloop. That the said Sloop has been duly registerd agreeable to the Laws of Sweden, and furnished with all such papers and Documents from the Governor and other officers of St: Bartholomew as are usual and proper. They therefor conceive that the said Sloop and Cargo ought not to have been captured by the  Said French Privatier and humbly pray that you will cause them to be delivered to Mr: John Hollins of Baltimore to whom they are consigned.

Lucas Gibbes
Alexander S. Glass

